discretion." Riker v. State, 111 Nev. 1316, 1322, 905 P.2d 706, 710 (1995)
                (quoting Bryant v. State, 102 Nev. 268, 272, 721 P.2d 364, 368 (1986)); see
                Crawford v. State, 117 Nev. 718, 721-22, 30 P.3d 1123, 1125-26 (2001)
                (observing that the defendant bears the burden of showing that a plea was
                not entered knowingly, voluntarily, and intelligently).
                              In support of his motion to withdraw his guilty plea, appellant
                presented a handwritten letter explaining that his extended solitary
                confinement caused him to be susceptible to "subtle coercive tactics and
                maneuvering by the Churchill County Sheriffs Office, implemented in
                concert with the Churchill County DA's Office 'Fast track' rhetoric." No
                other evidence or argument was presented to the district court. Appellant
                argues that the district court abused its discretion by not inquiring into
                the state of his mental health during the plea canvass, including the
                psychological effects of incarceration. While the record indicates that
                appellant experienced psychological problems, he has not adequately
                explained how those problems resulted in an involuntary guilty plea, and
                he presented the district court with nothing more than a bare allegation
                that his stay in solitary confinement rendered his plea involuntary. 2
                Although the district court did not expressly query appellant about his
                mental state, appellant indicated that he understood the plea agreement,
                the nature of the charge, and the consequences of his plea, and that he
                was not coerced or threatened into pleading guilty. Because we conclude

                      2 Thedistrict court found appellant competent to stand trial
                approximately 13 months before he entered his guilty plea.




SUPREME COURT
        OF
     NEVADA
                                                       2
(CO 1947A
                 that the district court did not abuse its discretion by denying appellant's
                 presentence motion to withdraw his guilty plea, we
                               ORDER the judgment of conviction AFFIRMED.




                                               Poem ay                 J.
                                         Pickering


                                                J.                                        J.
                 Parraguirre                               Saitta



                 cc: Hon. Thomas L. Stockard, District Judge
                      Hon. Robert E. Estes, Senior Judge
                      David Kalo Neidert
                      Churchill County District Attorney/Fallon
                      Attorney General/Carson City
                      Churchill County Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A    e